’ OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN       CORNYN




                                                November 6,2002



Honorable Gwyn Shea                                         Opinion No. JC-0575
Secretary of State
State of Texas                                             Re: Meaning of “state officer” for purposes of
P.O. Box 12697                                             article XVI, section 1 of the Texas Constitution,
Austin, Texas 78711                                        which requires such individuals to sign an anti-
                                                           bribery statement (RQ-0555-JC)


Dear Secretary Shea:

         You ask for a definition of the term “state officer” as it is used in article XVI, section l(c)
of the Texas Constitution. * Article XVI, section 1 sets out the official oath for elected and appointed
officers and an anti-bribery statement that these persons must sign before taking the official oath.
The term “state officer” as used in section l(c) refers to state-level officers, and it does not include
local officers. State-level officers must file the signed statement with the secretary of state, while
local officers must retain the statement with the official records of the office.

         Article XVI, subsection 1(a) sets out the oath or affirmation that elected and appointed public                 .
officers are required to take before entering upon the duties of their offices. See Hendericks v. State,
49 S.W. 705,705 (Tex. Civ. App. 1899, no writ) (public officer is invested with some portion of the
sovereign functions of the government, to be exercised by him for the benefit of the public); Att’y
Gen. Op. Nos. DM- 114 (1992) at 3 n.3; MW- 177 (1980) at 4 (public officer must take constitutional
oath). Subsection l(b) requires elected and appointed officers to sign an “anti-bribery statement,”
before taking the constitutional oath or affirmation of office. The elected or appointed officer must
sign a written oath or affirmation that the officer has not paid or promised any thing of value or
public office or employment “for the giving or withholding of a vote at the election at which I was
elected or as a reward to secure my appointment or confirmation, whichever the case may be.” TEX.
CONST. ad. XVI, 4 l(b).


           Subsection    l(c) provides for filing the signed statement:

                           (c) Members of the Legislature, the Secretary of State, and all
                   other elected and appointed state officers shall file the signed
                   statement required by Subsection (b) of this section with the Secretary



           ‘Letter from Geoffrey Connor, Assistant Secretary of State, State of Texas, to Honorable John Cornyn, Texas
Attorney   General (May 20,2002) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable    Gwyn Shea - Page 2              (JC-0575)




                of State before taking the Oath or Affirmation of office prescribed by
                Subsection (a) of this section. All other officers shall retain the
                signed statement required by Subsection (b) of this section with the
                official records of the office.

TEX. CONST. art. XVI, 5 l(c) (emphasis      added).

         The text of subsection l(c) was adopted in 2001, when the voters approved a legislative
resolution designed to “eliminate obsolete, archaic, redundant, and unnecessary provisions and to
clarify, update, and harmonize certain provisions of the Texas Constitution,” including article XVI,
section 1. Tex. H.J.Res. 75,s 8.01,77th Leg., R.S., 2001 Tex. Gen. Laws 6709,6719-20 (quoting
caption). Before article XVI, section 1 was amended in 2001, it required all elected and appointed
officers to tile the anti-bribery statement with the secretary of state. See Tex. H. J.Res. 40,7 1st Leg.,
R.S., 1989 Tex. Gen. Laws 6428,6428-29.         Now that only “state officers” are required to file with
the secretary of state, you wish to know which officers are included in that term.

         In a broad sense, all persons holding public office within the state or performing some of its
governmental functions are officers of the state. See Jernigan v. Finley, 38 S.W. 24 (Tex. 1896);
Exparte Preston, 161 S.W. 115,116 (Tex. Crim. App. 1913). The term “state officer” is, however,
generally used in Texas statutes and constitutional provisions to describe a narrower class of officers,
those officers whose jurisdiction is coextensive with the boundaries of the state or officers who
immediately belong to one of the three branches of state government.           See Lane v. McLemore,
169 SW. 1073,1074 (Tex. Civ. App.-Galveston 1914, no writ); see also Travis County v. Jourdan,
42 S.W. 543, 543 (Tex. 1897) (county treasurer is not within statute authorizing Texas Supreme
Court to issue writs of mandamus against officer of the state government); San Antonio Indep. Sch.
Dist. v. State, 173 S.W. 525, 527-28 (Tex. Civ. App.-San Antonio 1915, writ ref d) (article XVI,
section 30a of the Texas Constitution applies to the terms of office of state board members, and does
not apply to terms of school board members).

          In our opinion, “state officers” in article XVI, section l(c), refers to officers “whose
jurisdiction is coextensive with the state” or “officers [who] immediately belong to one of the three
constituent branches of the state government.” Lane, 169 S.W. at 1074 (quoting 23 AMERICAN &
ENGLISHENCYCLOPEDIAOFLAW 327; State v. Hewitt, 52 N.W. 875 (S.D. 1892)); see TEX. CONST.
art. II, 5 1 (powers of government are divided into the legislative, executive, and judicial
departments, and each department is entrusted to a separate body of “magistracy”). Article XVI,
section l(c) makes it clear that the term “state officers” does not encompass all persons holding
public office within the state, because the provision distinguishes between “state officers” who “shall
 file the signed statement. . . with the Secretary of State” and “[a]11other officers,” who “shall retain
the signed statement . . . with the official records of the office.” TEX. CONST. art. XVI, 8 l(c).

         Application of the rule of ejusdem generis to article XVI, section 1(c) shows which officers
are to file the statement with the secretary of state. See San Antonio Indep. Sch. Dist., 173 S.W. at
526 (applying rule of ejusdem generis to construe article XVI, section 30a of Texas Constitution,
which provides for terms of of&e); see also Rooms with a View, Inc. v. Private Nat ‘I Mortgage
The Honorable   Gwyn Shea - Page 3              (JC-0575)




Ass’n, 7 S.W.3d 840, 844 (Tex. App.-Austin            1999, no pet.) (court uses same guidelines in
interpreting constitutional provisions as it does in interpreting statutes). “Under the rule of ejusdem
generis, where specific and particular enumerations of persons or things in a statute are followed by
general words, the general words are not to be construed in their widest meaning or extent, but are
to be treated as limited and applying only to persons or things of the same kind or class as those
expressly mentioned.” Stanford v. Butler, 181 S.W.2d 269,272 (Tex. 1944). Section l(c) of article
XVI provides that “[mlembers of the Legislature, the Secretary of State, and all other elected and
appointed state officers shall file the signed statement . . . with the Secretary of State.” TEX. CONST.
art. XVI, 0 l(c). This section specifically identifies certain state-level officers who must file the
written statement with the secretary of state, and, according to the rule of ejusdem generis, the “other
elected and appointed state officers” who must file with the secretary are limited to state-level
officers. Id.

        Finally, in its analyses of proposed constitutional amendments to be voted on in November
2001, the Texas Legislative Council described the changes in the article XVI, section 1(c) filing
requirements as follows:

                Two current provisions requiring public officers to sign a sworn
                statement that they have not made a payment or promise to secure
                election or appointment are consolidated into a single provision
                applicable to all public officers, with minor wording changes in the
                statement. The requirement that state officers file the statement with
                the secretary of state is retained, but for local officers that
                requirement is replaced with a requirement that the statement be
                retained in the official records of the office.

TEXAS LEGISLATIVECOUNCIL, ANALYSES OF PROPOSEDCONSTITUTIONALAMENDMENTS 79-80
(2001) (emphasis   added).

         We conclude that article XVI, section 1(c) requires state-level officers, but not local officers,
to file the signed anti-bribery statement required by section l(b) with the secretary of state. Local
officers must sign the statement and retain it with the official records of the office. The definition
of “state officer” provided in this opinion should enable you to determine in most cases whether an
elected or appointed officer must file the statement with your office. Questions about whether a
particular officer is a “state officer” within article XVI, section l(c) may be resolved by consulting
relevant statutes, constitutional provisions, and judicial decisions. See, e.g., San AntonioIndep. Sch.
Dist., 173 S.W. at 526 (school trustees are not state officers within article XVI, section 30a of Texas
Constitution); Tex. Att’y Gen. Qp. No. C-303 (1966) (water district board members are not state
officers within article XVI, section 30a of Texas Constitution).
The Honorable   Gwyn Shea - Page 4              (JC-0575)




                                         SUMMARY

                         Article XVI, section l(b) of the Texas Constitution requires
                elected and appointed officers to sign an anti-bribery statement before
                taking the oath or affirmation of office required by article XVI,
                section l(a). State-level officers, but not local officers, must file the
                signed statement with the secretary of state. Local officers must sign
                the statement and retain it with the official records of the office.
                Questions about whether a particular officer is a “state officer” within
                article XVI, section l(c) may be resolved by consulting relevant
                statutes, constitutional provisions, and judicial decisions.




                                                Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DEMON       GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee